Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
In para.0076, the first sentence appears to be incomplete; and
In para.0076, the phrase “which use the toner cartridges 20 or the drum cartridges 20” appears as though it should be rewritten as - - which use the toner cartridges 30 or the drum cartridges 20- -.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a warm-up process” in claims 1-4 and 6; and “a warm-up step” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is rendered indefinite for the following reasons:
In lines 13-15, the claim language recites “wherein the first memory stores the usage status information indicating that the cartridge is the old cartridge in a state where the print instruction using the cartridge is executed, the material of the part of the cartridge is consumed, and the warm-up process is performed” – it is unclear if the claim language is attempting to state that the storing happens only when all three of those conditions are met or if it is attempting to say that the storing occurs when one of the three different conditions is met.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US Pub.2006/0127105).
Regarding claim 6, Lee (US Pub.2006/0127105) teaches a cartridge (fig.1&3, #200) detachably attached to an image forming apparatus, the cartridge comprising: a cartridge casing (fig.1&3, exterior casing of #200 on which #250 is mounted) accommodating material or a part to be used for performing image formation (para.0032); and a first memory configured to store usage status information indicating whether the cartridge is a new cartridge or an old cartridge which indicates a used product (fig.1&3, #250, portions “product information” and “serial number”; para.0045-0046,0050,&0054), wherein the usage status information is rewritable to information indicating that the cartridge is the old cartridge in response to an attachment of the cartridge (para.0059), wherein the first memory stores the usage status information indicating that the cartridge is the new cartridge in a state where a print instruction using the cartridge is not executed, the material of the part of the cartridge is not consumed, and a warm-up process of the image forming apparatus to make the cartridge ready for use is not performed (fig.1&3, #250, portions “product information” and lack of “serial number” indicate new when cartridge is unused before any of these conditions happen; para.0045-0046,0050,&0054), and wherein the first memory stores the usage status information indicating that the cartridge is the old cartridge in a state where the print instruction using the cartridge is executed, the material of the part of the cartridge is consumed, and the warm-up process is performed (para.0053-0062: check an rewrite happens when the cartridge is mounted and before print enable/disable is determined, thus for print instruction, use of the material, and a warm-up process – in this case setting print-enable condition – by the time all of these have occurred, the cartridge is designated as used).
Allowable Subject Matter
Claims 1-5 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art does not disclose or suggest the claimed “read the usage status information stored in the first memory … determine, based on the usage status information read in the reading process, whether the cartridge attached to the main casing is the new cartridge or the old cartridge; a rewriting process to rewrite the usage status information to information indicating that the cartridge is the old cartridge in a case that the cartridge attached to the main casing is determined to be the new cartridge in the determination process; an updating process to increment the new cartridge detection number stored in the second memory after the rewriting process; … wherein the rewriting process is performed before the controller receives a print instruction and before the material or the part of the cartridge is consumed, wherein the rewriting process is performed before the warm-up process is performed” in combination with all of the remaining claim elements as set forth in claims 1-4.
Prior art does not disclose or suggest the claimed “usage status information stored in a first memory … indicating whether the cartridge is a new cartridge or an old cartridge which indicates a used product; … a rewriting step to rewrite the usage status information to information indicating that the cartridge is the old cartridge in a case that the cartridge attached to the main casing is determined to be the new cartridge in the determination step; and a warm-up step to make the cartridge ready for use, wherein the rewriting step is performed before the image forming apparatus receives a print instruction and before the material or the part of the cartridge is consumed, wherein the rewriting step is performed before the warm-up step is performed” in combination with all of the remaining claim elements as set forth in claim 5.
 
Response to Arguments
Applicant's arguments filed 28 September 2022 have been fully considered but they are not persuasive.
Regarding Lee and claim 6, the applicant asserts “Lee cannot anticipate claim 6, at least because it does not describe the change of status information depending on the condition described in that claim. That is, Lee does not disclose a change of status that relies on each of the claimed conditions, including at least the warm-up process which is absent from Lee and the other references of record.”
There are two points on when the Office disagrees with this assertion. 
First, the claim language does not actually define a condition for a change of status.  It merely defines that the status must be ‘new’ when none of these conditions have occurred.  In this case, since the cartridge of Lee is designated as ‘new’ upon attachment before anything else happens, that instant in which the new cartridge is installed would meet the claim language fully.
The claim language also has a second requirement that the cartridge is designated as old “in a state where” with three events are listed.  The claim language merely requires at some point these three conditions have happened and the status happens to read ‘old’.  A point in time well into the apparatus operation, for example, can count as long as the status is ‘old’ at that point in time.  As such, the reference at some point in time meets the claim language.
The second point of disagreement is the assertion that Lee does not have a warm-up process.  In a broadest reasonable interpretation Lee’s process if setting the enable/disable condition of the printer in response to detection could count as a process that is designed to “make the cartridge ready for use”. As noted above, this is a phrase that is being interpreted as a functional means-plus-function phrase and thus is referenced as the process disclosed in the specification and equivalents thereof.  The applicant’s specification sets forth, as best the Office can ascertain: “The process related to warming up may also include a process of consuming the developers of the toner cartridges 30 and a process of rotating the photosensitive drums 21 which use the toner cartridges 20 or the drum cartridges 20”.  The very first print with the new, but immediately designated as ‘old’ cartridge would meet this process of ‘consuming the developers’ and ‘rotating the photosensitive drums’.  As such, even though Lee does not use the term ‘warm-up’ process, the initial print after setting the enabled for printing function could technically meet the process requirements.
Based on these two points, the rejection stands.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154.  The examiner can normally be reached on Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LKR/
10/7/2022

/Arlene Heredia/          Primary Examiner, Art Unit 2852